DETAILED ACTION
The following is a non-final office action upon examination of application number 16/918255. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/25/2022 has been entered. 

Response to Amendment
Claims 1, 4, 7, and 10-12 have been amended.
Claims 13-18 are new.
Claims 1-18 are pending in the application and have been examined on the merits discussed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 4, and 7 have been amended to recite “transmit, to the terminal of the orderer and the first terminal, an indication that at least part of the transportation request has been undertaken”. Paragraph 51 of the specification describes the notification of establishment of a contract and paragraph 54 describes the notification of completion of all tasks ([0051] …As a result, in the individual contractor operation terminals 34 and the orderer terminal 32, notification processing of notification of the establishment of the contract is performed (see also steps 122, 124, and 126 in FIG. 2). [0056] When all the tasks are completed, the server 46 notifies the individual contractor operation terminals 34 operated by the contractors who have executed the individual tasks this time, and the orderer terminal 32 which is the transmission source of the transport request information). However, Examiner cannot find any disclosure/description of “an indication that at least part of the transportation request has been undertaken”. Therefore, the claims are found to recite subject matter which was not described in the specification in such a way as to reasonably convey to one of ordinary skill that the inventor had possession of the claimed invention. Dependent claims inherit deficiencies from their respective parent claims. Appropriate correction/clarification required.
Claims 10-12 have been amended to recite “in parallel with execution of the remote driving task by the first contractor, the processor continues to await receipt of a response from the second terminal for the second contractor to select to undertake the safety check task”. Paragraph 63 describes selection/deciding a contractor for tasks for which the contractor is not yet decided in parallel with execution of a first task ([0063] … when the contractor is decided for at least the first task among the divided tasks, the execution of the first task may be requested, and in parallel with the execution of the first task, the contractor may be decided for the tasks for which the contractor is not yet decided). However, Examiner cannot find any disclosure/description of in parallel with execution of the remote driving task by the first contractor, the processor continues to await receipt of a response from the second terminal for the second contractor. Therefore, the claims are found to recite subject matter which was not described in the specification in such a way as to reasonably convey to one of ordinary skill that the inventor had possession of the claimed invention. Appropriate correction/clarification required.
Claims 13-18 recite “transmits, to the terminal of the orderer and the first terminal, the indication that at least part of the transportation request has been undertaken”. Paragraph 51 of the specification describes the notification of establishment of a contract and paragraph 54 describes the notification of completion of all tasks ([0051] …As a result, in the individual contractor operation terminals 34 and the orderer terminal 32, notification processing of notification of the establishment of the contract is performed (see also steps 122, 124, and 126 in FIG. 2). [0056] When all the tasks are completed, the server 46 notifies the individual contractor operation terminals 34 operated by the contractors who have executed the individual tasks this time, and the orderer terminal 32 which is the transmission source of the transport request information). However, Examiner cannot find any disclosure/description of an indication that at least part of the transportation request has been undertaken. Therefore, the claims are found to recite subject matter which was not described in the specification in such a way as to reasonably convey to one of ordinary skill that the inventor had possession of the claimed invention. Appropriate correction/clarification required.
Claims 13, 15, and 17, recite “transmits the request to execute the remote driving task to the first terminal, even when the safety check task has not been selected by the second terminal of the second contractor.” Paragraph 63 describes selection/deciding a contractor for tasks for which the contractor is not yet decided in parallel with execution of a first task ([0063] … when the contractor is decided for at least the first task among the divided tasks, the execution of the first task may be requested, and in parallel with the execution of the first task, the contractor may be decided for the tasks for which the contractor is not yet decided). However, Examiner cannot find any disclosure/description of executing even when the safety check task has not been selected by the second terminal of the second contractor. Therefore, the claims are found to recite subject matter which was not described in the specification in such a way as to reasonably convey to one of ordinary skill that the inventor had possession of the claimed invention. Appropriate correction/clarification required.
Claims 14, 16, and 18 recite “transmits the request to execute the remote driving task to the first terminal, before the safety check task has been selected by the second terminal of the second contractor.” Paragraph 63 describes selection/deciding a contractor for tasks for which the contractor is not yet decided in parallel with execution of a first task ([0063] … when the contractor is decided for at least the first task among the divided tasks, the execution of the first task may be requested, and in parallel with the execution of the first task, the contractor may be decided for the tasks for which the contractor is not yet decided). However, Examiner cannot find any disclosure/description of executing the remote driving task before the safety check task has been selected by the second terminal of the second contractor. Therefore, the claims are found to recite subject matter which was not described in the specification in such a way as to reasonably convey to one of ordinary skill that the inventor had possession of the claimed invention. Appropriate correction/clarification required.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 7 have been amended to recite “transmit the remote driving task and the safety check task to a plurality of terminals of a plurality of different contractors, receive a response from at least the first terminal of the first contractor indicating that the first contractor has selected to undertake the remote driving task”. This limitation describes transmitting a safety task to identify a second contractor and receiving selection from a first contractor to complete a driving task. However, these claims previously recited “transmit[ing] information of the remote driving task to a first terminal of a first contractor who selected to undertake the remote driving task, and transmit information of the safety check task to a second terminal of a second contractor who selected to undertake the safety check task.” The original transmit limitation sets forth that the first contractor and second tractor have already selected to complete the tasks, while the newly added transmit… and receive limitations require that neither contractor has selected to complete the task. Thus, the claim is indefinite because it appears to recite that the first and second contractors have already selected to complete the tasks (using… limitation) while later describing that a second contractor for the safety check task has not been selected yet (transmit the remote driving task and the safety check task to a plurality of terminals of a plurality of different contractors). Dependent claims inherit deficiencies from their respective parent claims. Appropriate correction/clarification required.
Claims 13, 15, and 17 recite “the safety check task has not been selected by the second terminal of the second contractor”. This claim describes a second contractor who has not selected a safety task, however; the parent claims recite “transmit[ing] information of the remote driving task to a first terminal of a first contractor who selected to undertake the remote driving task, and transmit information of the safety check task to a second terminal of a second contractor who selected to undertake the safety check task.” It is not possible to ascertain the scope of these claims because dependent claims 13, 15, and 17 require a safety check task that has not been selected while the parent claims require the transmitting the safety task to a second contracted who selected the task. Appropriate correction/clarification required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2007/0225993); in view of Toyota (JP 2006-301723); in view of Pack (US 2018/0081374). 

As per claim 1, Moore teaches: a transportation request processing system comprising:
 (B) a transportation request processing device having: a data transmitter-receiver unit that communicates with the external network; ([0106] The communication devices may comprise, as desired, one-way (receivers or transmitters) and/or two-way (transceiver) communication devices. The communication device may be a telephone configured to be hard-wired to, or detachable from, a public or private telephone network. Otherwise, the telephone may be a short range wireless phone such as a cordless telephone or a long range wireless phone such as a cellular telephone or satellite phone. Other examples of communication devices include a computer with a modem such as a portable computer, a personal digital assistant (PDA) or handheld computer such)
a memory; and a processor coupled to the memory, and configured to: ([0106] …communication devices include a computer with a modem such as a portable computer, a personal digital assistant (PDA) or handheld computer such as a PALM PILOT with infrared linkage and the like, an email transmitting device such as a BLACKBERRY and the like, and any other Internet-linked device [0105] In order to communicate with the authorized beneficiaries, the authorized beneficiaries may be provided with a communication device for communicating with the operators of the transport service at a communications base 407 (FIG. 4) that may be co-located at a predetermined location 301 that stores the vehicle 401 or a base 407 that is alternatively at a separate location remote from the vehicle [0161] …the communications base 407 including a variety of wireless broadcast capabilities, long-distance two-way communications capabilities, any of the communication devices mentioned above
receive, using the transmitter-receiver unit, a transportation request to transport a target person or a target object from a starting point to a destination by the vehicle …and to deliver the target person or the target object to a recipient at the destination, ([0055] So configured, the subscriber or corresponding authorized beneficiaries (defined below) of such consideration-based private civil security subscriptions will have predictable access to transport service upon the occurrence (or threat) of a catastrophic event. In this manner, one or more vehicles are sent to pick-up locations to collect the authorized beneficiaries according to schedules communicated to the authorized beneficiaries. The nature, kind, and number of vehicles can vary with the needs of the situation presented by the civilly-catastrophic event. The pick-up locations and routes therebetween may be carefully identified to maximize the safety of the authorized beneficiaries both for their travel to the pick-up locations and while traveling in or on the vehicle. The final destinations of the vehicle may be any one that is applicable in a given application setting including destinations chosen by the authorized beneficiaries. [0072] If desired, a plurality of differentiated subscription opportunities can be offered. This plurality of differentiated subscription opportunities can correspond, for example, to providing access to differing transportation modalities, transport accommodations, pick-up locations, destinations, speed of service, and so forth. As but one very simple illustration in this regard, such subscription opportunities can differ from one another at least with respect to cost. This, in turn, provides subscriber choice with respect to selecting a particular subscription that best meets their specific needs and/or budget limitations. [0081] Providing arrangements 102 to determine the pick-up locations comprises certain main steps. These include but are not limited to identifying 201 the pick-up locations, determining 202 a destination or destinations, and determining 203 the route to be taken)
the transportation request being received from a terminal of an orderer, ([0106] … communication devices include a computer with a modem such as a portable computer, a personal digital assistant (PDA) or handheld computer such as a PALM PILOT with infrared linkage and the like, an email transmitting device such as a BLACKBERRY and the like, and any other Internet-linked device. [0081] Providing arrangements 102 to determine the pick-up locations comprises certain main steps. These include but are not limited to identifying 201 the pick-up locations, determining 202 a destination or destinations, and determining 203 the route to be taken)
divide a task corresponding to the transportation request into a … driving task of causing the vehicle to travel …, and a safety check task of checking a periphery of the vehicle that has arrived at the destination …([0112] …delivery services for private or public parties. By this approach, for example, such a vehicle can be delivering civil security provisions to authorized beneficiaries who wish to remain where they are while also picking up authorized beneficiaries who wish to vacate the area. [0134] …delivery of transport service personnel, their equipment, and/or other transport-related material)… [0150] In many cases it will be desirable to use at least two vehicles (401 and 402 on FIG. 4) although many more may be appropriate in some settings. When providing a plurality of vehicles, their transport modalities may be the same or may differ as desired. [0151] By one approach, if desired, providing 102 arrangements for at least transport service includes arranging 210 for a secondary transport. In other words, a first vehicle 401 may be a primary transport and can comprise a passenger vehicle that is intended to transport a particular group of passengers while a second (and/or more) vehicle or secondary transport 402 comprises a security or escort vehicle that is intended to accompany the first vehicle 401 when the first vehicle 401 makes its assigned transit. So configured, this escort vehicle can be intended to perform such tasks as scouting candidate paths ahead of the first vehicle 401, following the first vehicle 401, or other security/protection related tasks)
delivering the target person or the target object to the recipient at the destination, and ([0112] …delivery services for private or public parties. By this approach, for example, such a vehicle can be delivering civil security provisions to authorized beneficiaries who wish to remain where they are while also picking up authorized beneficiaries who wish to vacate the area. [0134] …delivery of transport service personnel, their equipment, and/or other transport-related material)… [0094] …the destination 306 is a location for reuniting authorized beneficiaries of a related group of authorized beneficiaries (such as a family, co-workers for a given business, members of a congregation, and so forth)).
using the transmitter-receiver unit, transmit information of the … driving task to a first terminal of a first contractor selected to undertake the … driving task, and transmit information of the safety check task to a second terminal of a second contractor selected to undertake the safety check task, wherein the first contractor is a different contractor from the second contractor; ([0095] …the routes may still be determined or adjusted before (the occurrence of), during, or after the civilly-catastrophic event. In one example, the drivers of the vehicles may be told the pick-up locations, destinations, and conditions but may be permitted to use their own professional judgment, training, experience, and instinct to determine the final route to the pick-up locations. This may be accomplished with the help of professional reconnaissance and surveillance staff and procedures as mentioned previously. By other approaches, the best route based on the latest information is provided to the drivers, and the drivers are then expected to strictly adhere to the route unless special circumstances (unforeseen road blockages, bad weather that prevents air travel, and so forth) warrant any deviation. It will also be understood that deviations and changes to the route may occur while the vehicle is traveling to the pick-up locations. [0151] By one approach, if desired, providing 102 arrangements for at least transport service includes arranging 210 for a secondary transport. In other words, a first vehicle 401 may be a primary transport and can comprise a passenger vehicle that is intended to transport a particular group of passengers while a second (and/or more) vehicle or secondary transport 402 comprises a security or escort vehicle that is intended to accompany the first vehicle 401 when the first vehicle 401 makes its assigned transit. [0106] The communication devices may comprise, as desired, one-way (receivers or transmitters) and/or two-way (transceiver) communication devices. The communication device may be a telephone configured to be hard-wired to, or detachable from, a public or private telephone network. Otherwise, the telephone may be a short range wireless phone such as a cordless telephone or a long range wireless phone such as a cellular telephone or satellite phone. Other examples of communication devices include a computer with a modem such as a portable computer, a personal digital assistant (PDA) or handheld computer such [0107] The vehicle 401 may also be equipped with any of the communication devices mentioned above. This provides for direct communication between the authorized beneficiaries and the vehicle and/or communication between the vehicle and the base 407. Thus, in one example, the base 407 can transmit new route or pick-up location changes to the vehicle).
wherein the processor is further configured to, using the data transmitter-receiver unit: transmit the … driving task and the safety check task to … different contractors, ([0151] By one approach, if desired, providing 102 arrangements for at least transport service includes arranging 210 for a secondary transport. In other words, a first vehicle 401 may be a primary transport and can comprise a passenger vehicle that is intended to transport a particular group of passengers while a second (and/or more) vehicle or secondary transport 402 comprises a security or escort vehicle that is intended to accompany the first vehicle 401 when the first vehicle 401 makes its assigned transit. [0106] The communication devices may comprise, as desired, one-way (receivers or transmitters) and/or two-way (transceiver) communication devices. The communication device may be a telephone configured to be hard-wired to, or detachable from, a public or private telephone network. Otherwise, the telephone may be a short range wireless phone such as a cordless telephone or a long range wireless phone such as a cellular telephone or satellite phone. Other examples of communication devices include a computer with a modem such as a portable computer, a personal digital assistant (PDA) or handheld computer such [0107] The vehicle 401 may also be equipped with any of the communication devices mentioned above. This provides for direct communication between the authorized beneficiaries and the vehicle and/or communication between the vehicle and the base 407. Thus, in one example, the base 407 can transmit new route or pick-up location changes to the vehicle).
transmit, to the terminal of the orderer and the first terminal, an indication that at least part of the transportation request has been undertaken, and transmit a request to execute the … driving task to the first terminal ([0099] …Thus, the authorized beneficiaries may be informed that if cellular and hardwired telephone and computer network services are unavailable, the pick-up schedules will be transmitted by satellite phones provided by the transport service providers (or those associated therewith). [0100] The communicated information may also include the protocol for the pick-up location. For example, this may include how to approach the vehicle and identify oneself as a "friendly," how to board the vehicle, the order for boarding, how long the vehicle will stay at the pick-up location, what, if any, luggage is permitted, and so forth. [0101] By another approach, the communication to the authorized beneficiaries includes identification of at least one vehicle or a crew member on the vehicle that is coming to pick them up at the pick-up location. [0104] …Communications regarding changes in the pick-up schedule for instance, may also be sent during or after the civilly-catastrophic event occurs, before the at least one vehicle is traveling to at least one pick-up location, while the at least one vehicle is traveling to at least one pick-up location, while the at least one vehicle is waiting at least one pick-up location, and/or after the at least one vehicle leaves at least one pick-up location. Thus, authorized beneficiaries may receive real time (or substantially real time) information on the location of the vehicle [0095] …the routes may still be determined or adjusted before (the occurrence of), during, or after the civilly-catastrophic event. In one example, the drivers of the vehicles may be told the pick-up locations, destinations, … the best route based on the latest information is provided to the drivers, and the drivers are then expected to strictly adhere to the route).

Although Moore does not explicitly disclose a safety check task of checking a periphery of the vehicle that has arrived at the destination and delivering the target person or the target object to the recipient at the destination. Moore does disclose a safety check task of checking a periphery of the vehicle that has arrived at the destination ([0112] …delivery services for private or public parties. By this approach, for example, such a vehicle can be delivering civil security provisions to authorized beneficiaries who wish to remain where they are while also picking up authorized beneficiaries who wish to vacate the area. [0134] …delivery of transport service personnel, their equipment, and/or other transport-related material)… [0150] In many cases it will be desirable to use at least two vehicles (401 and 402 on FIG. 4) although many more may be appropriate in some settings. When providing a plurality of vehicles, their transport modalities may be the same or may differ as desired. [0151] By one approach, if desired, providing 102 arrangements for at least transport service includes arranging 210 for a secondary transport. In other words, a first vehicle 401 may be a primary transport and can comprise a passenger vehicle that is intended to transport a particular group of passengers while a second (and/or more) vehicle or secondary transport 402 comprises a security or escort vehicle that is intended to accompany the first vehicle 401 when the first vehicle 401 makes its assigned transit. So configured, this escort vehicle can be intended to perform such tasks as scouting candidate paths ahead of the first vehicle 401, following the first vehicle 401, or other security/protection related tasks). Moore also discloses delivering the target person or the target object to the recipient at the destination ([0112] …delivery services for private or public parties. By this approach, for example, such a vehicle can be delivering civil security provisions to authorized beneficiaries who wish to remain where they are while also picking up authorized beneficiaries who wish to vacate the area. [0134] …delivery of transport service personnel, their equipment, and/or other transport-related material)… [0094] …the destination 306 is a location for reuniting authorized beneficiaries of a related group of authorized beneficiaries (such as a family, co-workers for a given business, members of a congregation, and so forth)). Examiner finds that it would have been obvious to one of ordinary skill in the art to modify the teachings of Moore regarding a safety check task assignment and the teachings related to delivering a vehicle with the motivation of permitting security personnel to assist with the delivery completion. Further, one of ordinary skill in the art would have recognized that applying the modification to the teachings of Moore would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for personnel completing a safety task to assist with delivery.

Although not explicitly taught by Moore, Toyota teaches: (A) a vehicle having a communication interface configured to communicate with an external network, and a drive control electronic control unit configured to enable remote driving of the vehicle by controlling actuators of the vehicle in response to remote driving commands received via the external network from a remote driver; ([0010] The remote control system 1 is a system including a remote operation center 20 and automobiles 10a, 10b, 10c. Although not explicitly shown in FIG. 1, the remote control system 1 may include a proxy station. The remote operation center 20 is configured to be able to send and receive data to and from each of the automobiles 10a, 10b, and 10c via the network 30. [0011] The automobiles 10a, 10b, and 10c include not shown components such as an image pickup unit, a sound acquisition unit, an operation unit, and a transmission / reception unit as functional components in addition to the configuration as a normal automobile. The transmission / reception unit is a communication interface for performing information communication with the remote operation center 20 via the network 30. The imaging unit is a portion that acquires an image of the surroundings of the automobiles 10a, 10b, and 10c. The acquired image is transmitted as image data from the transmission / reception unit to the remote operation center 20. The voice acquisition unit is a portion that acquires voice around the automobiles 10a, 10b, and 10c. The acquired voice is transmitted as voice data from the transmission / reception unit to the remote operation center 20. Based on the video data and audio data, the remote operation center 20 enables the operator to remotely control the automobiles 10a, 10b, and 10c. The operation unit is a part that controls each of the automobiles 10a, 10b, and 10c based on the operation information transmitted from the remote operation center 20).
… a vehicle traveling by remote driving… the remote driving task… ([0002] … a service center accepts an application of a service, and a service center remotely controls a mobile unit based on the application content. [0024] … in a case where any one of the operators A to C and D becomes inoperable after the operator D has switched to the operator D, the steering switching unit 207 outputs the call information to the operator calling unit 208. Further, the steering switching unit 207 may output the calling information to the operator calling unit 208 together with outputting a switching instruction to the operator D to the transmitting / receiving unit 201. This is because when the operator D becomes a steering state, since no waiting operator is available, it is more safe to call in advance… [0025] The operator calling unit 208 is a unit which calls an operator other than the operators A to D based on the calling information output from the steering switching unit 207. More specifically, the operator call unit 208 transmits call information to a predetermined destination device and calls the operator).
(C) the first terminal of the first contractor who operates as the remote driver, the first terminal having a remote driving operation unit configured to receive remote driving operations of the remote driver who remotely drives the vehicle and transmit the remote driving commands to the vehicle via the external network ([0009] The remote control system according to the embodiment of the present invention will be described with reference to FIG. FIG. 1 is a diagram showing a configuration of a remote control system 1. The remote control system 1 is a system capable of providing a service in which an operator (operator) operates an automobile 10a, 10b, 10c (moving body) on behalf of the user as necessary and moves the automobile to a predetermined destination. is there. [0010] The remote control system 1 is a system including a remote operation center 20 and automobiles 10a, 10b, 10c. Although not explicitly shown in FIG. 1, the remote control system 1 may include a proxy station. The remote operation center 20 is configured to be able to send and receive data to and from each of the automobiles 10a, 10b, and 10c via the network 30. [0011] …Based on the video data and audio data, the remote operation center 20 enables the operator to remotely control the automobiles 10a, 10b, and 10c. The operation unit is a part that controls each of the automobiles 10a, 10b, and 10c based on the operation information transmitted from the remote operation center 20. [0013] The remote operation center 20 is physically configured as a computer system including a communication interface with the network 30. The remote operation center 20 has the transmission / reception unit 201, the display units 202a, 202b, 202c, 202d, the remote control units 203a, 203b, 203c, 203d, and the state acquisition units 204a, 204b, 204c, as functional components. [0014][0015]).
… the remote driving task ([0014] The display unit 202a, the remote operation unit 203a, and the state acquisition unit 204a are arranged in the operator A's operation area. Similarly, the display unit 202b, the remote operation unit 203b, and the state acquisition unit 204b are displayed in the operator B's operation area, and the display unit 202c, the remote operation unit 203c, and the state acquisition unit 204c are displayed in the operator C's operation area. The unit 202d, the remote operation unit 203d, and the state acquisition unit 204d are arranged in the operator D's operation area, respectively. In the present embodiment, as an initial state, it is assumed that the operator A is operating the automobile 10a, the operator B is operating the automobile 10b, and the operator C is operating the automobile 10c. Subsequently, each component will be described. [0032] … when the substitute operator D is absent, the call is made to another operator, so that even if a problem occurs, it can be accurately dealt with).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Moore with the aforementioned teachings of Toyota with the motivation of remotely controlling a vehicle when a driver is not able to (Toyota [0002][0003][0004]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Toyota to the system of Moore would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a vehicle to be remotely driven.

Although not explicitly taught by Moore, Pack teaches: transmit the remote driving task and the safety check task to a plurality of terminals of a plurality of different contractors… ([0007] … the system displays a list of supported missions to an operator and allows the operator to select a mission. In certain embodiments, a list of available remote vehicles that are running and controllable by an operator control unit can be listed for the operator (for example by being displayed on the operator control unit), along with missions each remote vehicle can perform based on its configuration, and the operator can select one or more desired remote vehicles and a mission for each selected remote vehicle; operators receive; operators receive tasks for selection. [0092] … remote vehicle can automatically generate a map of a building interior and allow operators to mark the map with images, sensor data, or other critical information. The remote vehicle can use marked waypoints in the building to travel back to and reinvestigate suspicious targets of interest. [0097] Remote vehicles can also perform persistent stare and perimeter surveillance missions, allowing operators to monitor operations from a safe standoff distance; operators perform safety check tasks.  [0098] … The remote vehicle(s) can help the route clearance team investigate known and potential threats from the safety of cover and concealment, by autonomously approaching a suspicious object and helping operators; operators perform remote driving tasks).
receive a response from at least the first terminal of a first contractor indicating that the first contractor has selected to undertake the remote driving task, and ([0007] … the system displays a list of supported missions to an operator and allows the operator to select a mission. In certain embodiments, a list of available remote vehicles that are running and controllable by an operator control unit can be listed for the operator (for example by being displayed on the operator control unit), along with missions each remote vehicle can perform based on its configuration, and the operator can select one or more desired remote vehicles and a mission for each selected remote vehicle [0092] … remote vehicle can automatically generate a map of a building interior and allow operators to mark the map with images, sensor data, or other critical information. The remote vehicle can use marked waypoints in the building to travel back to and reinvestigate suspicious targets of interest. [0097] Remote vehicles can also perform persistent stare and perimeter surveillance missions, allowing operators to monitor operations from a safe standoff distance. [0098] … The remote vehicle(s) can help the route clearance team investigate known and potential threats from the safety of cover and concealment, by autonomously approaching a suspicious object and helping operators).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Moore with the aforementioned teachings of Nimchuk with the motivation of planning tris based on driver input (Nimchuk [0006]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Nimchuk to the system of Moore would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for drivers to send responses to tasks.
	
As per claims 4 and 7, these claims recite limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

Claims 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2007/0225993); in view of Toyota (JP 2006-301723); in view of Pack (US 2018/0081374); in view of Haque (US 10304027).

As per claim 2, Moore teaches: … the second contractor who will undertake the safety check task … the first contractor ([0151] By one approach, if desired, providing 102 arrangements for at least transport service includes arranging 210 for a secondary transport. In other words, a first vehicle 401 may be a primary transport and can comprise a passenger vehicle that is intended to transport a particular group of passengers while a second (and/or more) vehicle or secondary transport 402 comprises a security or escort vehicle that is intended to accompany the first vehicle 401 when the first vehicle 401 makes its assigned transit).

Although not explicitly taught by Moore, Haque teaches: set a reward for the first contractor and a reward for the second contractor such that the reward for [the second contractor] is higher than the reward for the first contractor; and (Col 3 ln 60-62 contact drivers to alert them to the trip, and manage driver payment and reimbursement Col 9 ln 60-Col 10 ln 6 independent contractors or other by-the-trip drivers may be paid based on the details of the trip. Such payment can be structured as a flat fee for a particular trip, a per-mile rate or an hourly rate. One of skill in the art will appreciate that other payment structures or combinations of payment structures can also be offered…. bids for a driver can also be suggested based on the particular driver's history of accepted and rejected bids or other factors (e.g., an applicable minimum wage).
transmit, using the transmitter-receiver unit, the set rewards to the first terminal and to the second terminal (Col 11 ln 60-67 Driver interface 600 may be implemented, in some embodiments, on the smartphone of a driver, and allows the driver to manage all aspects of individual trips as well as accepting bids for new trips, and submitting bills for completed trips. In some embodiments, driver interface 600 allows for real-time, two-way communication between drivers and trip requestors, by either by voice, video, messaging, or other communications channel. As described above driver interface 600 can notify the driver of received bids for trips).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Moore with the aforementioned teachings of Haque with the motivation of assign and provide payment to contractors completing a task (Haque Col 9 ln 60-Col 10 ln 6). Further, one of ordinary skill in the art would have recognized that applying the teachings of Haque to the system of Moore would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for contractors to receive payment for assigned/completed tasks.

As per claims 5 and 8, these claims recite limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

	
Claims 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2007/0225993); in view of Toyota (JP 2006-301723); in view of Pack (US 2018/0081374); in view of Ammoura (US 2020/0202646).

As per claim 3, although not explicitly taught by Moore, Ammoura teaches: divide the remote driving task into a plurality of tasks in a case in which a required time for the remote driving task is equal to or longer than a predetermined time, or in a case in which a travel distance of the remote driving task is equal to or longer than a predetermined distance ([0093] The orchestration service 104 can maintain a driver log analysis process. To be sure, each jurisdiction in which the driver is operating the vehicle 102 may have a unique set of laws pertaining to commercial vehicle driving limits. That is, the driving of commercial vehicles may be governed by laws that control how long a driver can operate a vehicle before being mandated to stop and rest. Each jurisdiction may be subject to unique drive time limitations. For example, a first state may have drive time limitations mandating six hours of drive time, whereas a first state may have drive time limitations mandating eight hours of drive time. In some instances, another state may allow ten hours of drive time as long as there are one or more break periods during the ten hours. Due to these variances, the driver may be required to stop driving to comply with the drive time limitations. In some instances, a fleet operator or service may maintain a unique set of company specific drive time limitations that may be more stringent than those of a particular jurisdiction. For example, the fleet operator may set forth that the drive time limitations only allow a driver to drive for four hours before stopping for at least one hour).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Moore with the aforementioned teachings of Ammoura with the motivation of abiding by regulations related to dive time (Ammoura [0093]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Ammoura to the system of Moore would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for tasks to be broken down.

As per claims 6 and 9, these claims recite limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2007/0225993); in view of Toyota (JP 2006-301723); in view of Pack (US 2018/0081374); in further view of Perry (US 11238380).

As per claim 10, Moore teaches: …the safety check task ([0150] In many cases it will be desirable to use at least two vehicles (401 and 402 on FIG. 4) although many more may be appropriate in some settings. When providing a plurality of vehicles, their transport modalities may be the same or may differ as desired. [0151] By one approach, if desired, providing 102 arrangements for at least transport service includes arranging 210 for a secondary transport. In other words, a first vehicle 401 may be a primary transport and can comprise a passenger vehicle that is intended to transport a particular group of passengers while a second (and/or more) vehicle or secondary transport 402 comprises a security or escort vehicle that is intended to accompany the first vehicle 401 when the first vehicle 401 makes its assigned transit. So configured, this escort vehicle can be intended to perform such tasks as scouting candidate paths ahead of the first vehicle 401, following the first vehicle 401, or other security/protection related tasks).

Although not explicitly taught by Moore, Toyota teaches: execution of a remote driving task by a first contractor ([0014] The display unit 202a, the remote operation unit 203a, and the state acquisition unit 204a are arranged in the operator A's operation area. Similarly, the display unit 202b, the remote operation unit 203b, and the state acquisition unit 204b are displayed in the operator B's operation area, and the display unit 202c, the remote operation unit 203c, and the state acquisition unit 204c are displayed in the operator C's operation area. The unit 202d, the remote operation unit 203d, and the state acquisition unit 204d are arranged in the operator D's operation area, respectively. In the present embodiment, as an initial state, it is assumed that the operator A is operating the automobile 10a, the operator B is operating the automobile 10b, and the operator C is operating the automobile 10c. Subsequently, each component will be described. [0032] … when the substitute operator D is absent, the call is made to another operator, so that even if a problem occurs, it can be accurately dealt with).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Moore with the aforementioned teachings of Toyota with the motivation of remotely controlling a vehicle when a driver is not able to (Toyota [0002][0003][0004]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Toyota to the system of Moore would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a vehicle to be remotely driven.

Although not explicitly taught by Moore, Perry teaches: in parallel with execution of the [task] by a first contractor, the processor continues to await receipt of a response from a second terminal for a second contractor to select to undertake the [second task] (Col 12 ln 26-54 …server 160 may generate an alert notifying a responder employee that that a new task is assigned to them. In some embodiments, network server 160 may generate one or more alerts to requester employee(s), to inform the requester(s) that the task is assigned to a responder employee….server 160 may determine whether the assigned task may necessitate additional tasks. For example an assigned task such as admitting a patient or moving a patient from one type of hospital room to another type of room may require completion of certain tasks upon assignment, prior to completion of the task, or soon after completion of the task. … if one or more additional tasks are necessary (“yes” in step 520), in step 522 network server 160 may initiate a new task management process related to the task. The additional task may be assigned using through task management process 500, for example through a new instance of task management process 500 for the additional task starting at step 502. [Fig. 8]; shows Assigned tasks that are being executed by contractors while Pending tasks await selection of a second contractor).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Moore with the aforementioned teachings of Perry with the motivation of shortening response times (Perry Col 19 ln 15-16). Further, one of ordinary skill in the art would have recognized that applying the teachings of Perry to the system of Moore would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for tasks to be initiated while resources for other tasks are still being identified.

As per claims 11 and 12, these claims recite limitations substantially similar to those addressed by the rejection of claim 10, above; therefore, the same rejection applies.

As per claim 13, Moore teaches: transmits, to the terminal of the orderer and the first terminal, the indication that at least part of the transportation request has been undertaken, and transmits the request to execute the [driving task] to the first terminal ([0099] …Thus, the authorized beneficiaries may be informed that if cellular and hardwired telephone and computer network services are unavailable, the pick-up schedules will be transmitted by satellite phones provided by the transport service providers (or those associated therewith). [0100] The communicated information may also include the protocol for the pick-up location. For example, this may include how to approach the vehicle and identify oneself as a "friendly," how to board the vehicle, the order for boarding, how long the vehicle will stay at the pick-up location, what, if any, luggage is permitted, and so forth. [0101] By another approach, the communication to the authorized beneficiaries includes identification of at least one vehicle or a crew member on the vehicle that is coming to pick them up at the pick-up location. [0104] …Communications regarding changes in the pick-up schedule for instance, may also be sent during or after the civilly-catastrophic event occurs, before the at least one vehicle is traveling to at least one pick-up location, while the at least one vehicle is traveling to at least one pick-up location, while the at least one vehicle is waiting at least one pick-up location, and/or after the at least one vehicle leaves at least one pick-up location. Thus, authorized beneficiaries may receive real time (or substantially real time) information on the location of the vehicle [0095] …the routes may still be determined or adjusted before (the occurrence of), during, or after the civilly-catastrophic event. In one example, the drivers of the vehicles may be told the pick-up locations, destinations, … the best route based on the latest information is provided to the drivers, and the drivers are then expected to strictly adhere to the route).

Although not explicitly taught by Moore, Toyota teaches: a remote driving task ([0014] The display unit 202a, the remote operation unit 203a, and the state acquisition unit 204a are arranged in the operator A's operation area. Similarly, the display unit 202b, the remote operation unit 203b, and the state acquisition unit 204b are displayed in the operator B's operation area, and the display unit 202c, the remote operation unit 203c, and the state acquisition unit 204c are displayed in the operator C's operation area. The unit 202d, the remote operation unit 203d, and the state acquisition unit 204d are arranged in the operator D's operation area, respectively. In the present embodiment, as an initial state, it is assumed that the operator A is operating the automobile 10a, the operator B is operating the automobile 10b, and the operator C is operating the automobile 10c. Subsequently, each component will be described. [0032] … when the substitute operator D is absent, the call is made to another operator, so that even if a problem occurs, it can be accurately dealt with).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Moore with the aforementioned teachings of Toyota with the motivation of remotely controlling a vehicle when a driver is not able to (Toyota [0002][0003][0004]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Toyota to the system of Moore would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a vehicle to be remotely driven.

Although not explicitly taught by Moore, Perry teaches: transmits the request to execute a [first task] to the first terminal, even when the [second task] has not been selected by the second terminal of the second contractor (Col 12 ln 26-54 …server 160 may generate an alert notifying a responder employee that that a new task is assigned to them. In some embodiments, network server 160 may generate one or more alerts to requester employee(s), to inform the requester(s) that the task is assigned to a responder employee….server 160 may determine whether the assigned task may necessitate additional tasks. For example an assigned task such as admitting a patient or moving a patient from one type of hospital room to another type of room may require completion of certain tasks upon assignment, prior to completion of the task, or soon after completion of the task. … if one or more additional tasks are necessary (“yes” in step 520), in step 522 network server 160 may initiate a new task management process related to the task. The additional task may be assigned using through task management process 500, for example through a new instance of task management process 500 for the additional task starting at step 502. [Fig. 8]; shows Assigned tasks that are being executed even when there are Pending tasks which do not have a selected second contractor).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Moore with the aforementioned teachings of Perry with the motivation of shortening response times (Perry Col 19 ln 15-16). Further, one of ordinary skill in the art would have recognized that applying the teachings of Perry to the system of Moore would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for tasks to be initiated while resources for other tasks are still being identified.

As per claim 14, Moore teaches: wherein the processor transmits, to the terminal of the orderer and the first terminal, the indication that at least part of the transportation request has been undertaken, and transmits the request to execute the [driving task] to the first terminal… ([0099] …Thus, the authorized beneficiaries may be informed that if cellular and hardwired telephone and computer network services are unavailable, the pick-up schedules will be transmitted by satellite phones provided by the transport service providers (or those associated therewith). [0100] The communicated information may also include the protocol for the pick-up location. For example, this may include how to approach the vehicle and identify oneself as a "friendly," how to board the vehicle, the order for boarding, how long the vehicle will stay at the pick-up location, what, if any, luggage is permitted, and so forth. [0101] By another approach, the communication to the authorized beneficiaries includes identification of at least one vehicle or a crew member on the vehicle that is coming to pick them up at the pick-up location. [0104] …Communications regarding changes in the pick-up schedule for instance, may also be sent during or after the civilly-catastrophic event occurs, before the at least one vehicle is traveling to at least one pick-up location, while the at least one vehicle is traveling to at least one pick-up location, while the at least one vehicle is waiting at least one pick-up location, and/or after the at least one vehicle leaves at least one pick-up location. Thus, authorized beneficiaries may receive real time (or substantially real time) information on the location of the vehicle [0095] …the routes may still be determined or adjusted before (the occurrence of), during, or after the civilly-catastrophic event. In one example, the drivers of the vehicles may be told the pick-up locations, destinations, … the best route based on the latest information is provided to the drivers, and the drivers are then expected to strictly adhere to the route).

Although not explicitly taught by Moore, Toyota teaches: a remote driving task ([0014] The display unit 202a, the remote operation unit 203a, and the state acquisition unit 204a are arranged in the operator A's operation area. Similarly, the display unit 202b, the remote operation unit 203b, and the state acquisition unit 204b are displayed in the operator B's operation area, and the display unit 202c, the remote operation unit 203c, and the state acquisition unit 204c are displayed in the operator C's operation area. The unit 202d, the remote operation unit 203d, and the state acquisition unit 204d are arranged in the operator D's operation area, respectively. In the present embodiment, as an initial state, it is assumed that the operator A is operating the automobile 10a, the operator B is operating the automobile 10b, and the operator C is operating the automobile 10c. Subsequently, each component will be described. [0032] … when the substitute operator D is absent, the call is made to another operator, so that even if a problem occurs, it can be accurately dealt with).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Moore with the aforementioned teachings of Toyota with the motivation of remotely controlling a vehicle when a driver is not able to (Toyota [0002][0003][0004]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Toyota to the system of Moore would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a vehicle to be remotely driven.

Although not explicitly taught by Moore, Perry teaches: transmits the request to execute a [first task] to the first terminal, before the [second task] has been selected by a second terminal of a second contractor (Col 12 ln 26-54 …server 160 may generate an alert notifying a responder employee that that a new task is assigned to them. In some embodiments, network server 160 may generate one or more alerts to requester employee(s), to inform the requester(s) that the task is assigned to a responder employee….server 160 may determine whether the assigned task may necessitate additional tasks. For example an assigned task such as admitting a patient or moving a patient from one type of hospital room to another type of room may require completion of certain tasks upon assignment, prior to completion of the task, or soon after completion of the task. … if one or more additional tasks are necessary (“yes” in step 520), in step 522 network server 160 may initiate a new task management process related to the task. The additional task may be assigned using through task management process 500, for example through a new instance of task management process 500 for the additional task starting at step 502. [Fig. 8]; shows Assigned tasks that are being executed by contractors before Pending tasks have a selected second contractor).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Moore with the aforementioned teachings of Perry with the motivation of shortening response times (Perry Col 19 ln 15-16). Further, one of ordinary skill in the art would have recognized that applying the teachings of Perry to the system of Moore would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for tasks to be initiated while resources for other tasks are still being identified.

As per claims 15 and 17, these claims recite limitations substantially similar to those addressed by the rejection of claim 13, above; therefore, the same rejection applies.

As per claims 16 and 18, these claims recite limitations substantially similar to those addressed by the rejection of claim 14, above; therefore, the same rejection applies.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 103 that the art of record does not disclose the claimed limitations.
Examiner respectfully disagrees. The Applicant’s arguments are directed to newly amended features; additional search has been conducted and the rejection has been updated to address said amendments. See updated Claim Rejections - 35 USC § 103 above, now also relying on Pack (US 2018/0081374) and Perry (US 11238380).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683